Citation Nr: 1456549	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-38 732	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an initial, compensable rating for hypertension.  

3.  Entitlement to an initial, compensable rating for left foot plantar fasciitis with calcaneal spur.  

4.  Entitlement to a higher initial rating for mitral valve prolapse, status post repair with calcified anterior valve leaflet, evaluated as noncompensable (0 percent) from October 1, 2006; and as 60 percent disabling from September 28, 2012.  

5.  Entitlement to a higher initial rating for thoracic degenerative disc disease with scoliosis evaluated as noncompensable (0 percent) from October 1, 2006; and as 20 percent disabling from September 13, 2012.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini


REMAND

The Veteran had active duty service from September 1990 to September 2006, with an additional four years of prior active duty service.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In August 2012, the Board remanded the Veteran's claims on appeal for additional development.  

In the above-noted October 2006 rating decision, the RO granted service connection and assigned noncompensable disability ratings for mitral valve prolapse, status post repair with calcified anterior valve leaflet (heart), as well as for thoracic degenerative disc disease with scoliosis.  In a January 2013 rating decision, the Appeals Management Center (AMC) in Washington, DC increased the Veteran's disability rating for his heart disability to 60 percent effective September 28, 2012.  
In a subsequent May 30, 2013 rating decision the RO in Roanoke, Virginia increased the Veteran's disability rating for thoracic degenerative disc disease with scoliosis to 20 percent effective September 13, 2012.  

The Board notes that prior to the May 30, 2013 rating decision, the AMC issued the Veteran a supplemental statement of the case (SSOC) dated May 22, 2013.  At that time, the AMC used a mailing address for the SSOC they believed to be the Veteran's correct mailing address.  However, a review of the claims folders reflects that a prior April 2013 letter to the Veteran from the Atlanta RO reflected a different mailing address than that used for the May 22, 2013 SSOC.  On June 10, 2013, the Veteran's May 22, 2013 SSOC was returned by the United States Postal Service (USPS) to the AMC.  The USPS label on the envelope noted "Return To Sender.  Unable to Forward."  Thereafter, a June 10, 2013 award letter was sent to the Veteran by the AMC using the mailing address that had been used by the Atlanta RO in April 2013.  

(Parenthetically, a May 30, 2013 SSOC, issued to the Veteran by the AMC, solely on the issue of a higher rating for his thoracic degenerative disc disease with scoliosis, was also sent to the Veteran at the same address as the earlier May 22, 2013 SSOC.  However, there is no record of that document having been returned to the AMC by the USPS.)  

As the Veteran's claims folders had been recertified to the Board earlier in June 2013, the AMC forwarded the returned May 2013 SSOC to the Board.  Notwithstanding the Veteran's lack of receipt of the May 22, 2013 SSOC, it otherwise appears that the Veteran's representative received a copy of the decision document.  Nevertheless, in light of the fact that the Veteran has apparently not received a copy of the May 22, 2013 SSOC, due process concerns require that the appeal be remanded and the Veteran reissued the May 22, 2013 SSOC at his current address.  

(At the time of the Board's review of the claims folders, the Veteran's address listed in VACOLS does not appear to be his current address.  The agency of original jurisdiction (AOJ) may wish to confirm the Veteran's address with him and update VACOLS.  Otherwise, the AOJ should review a March 2014 VA Form 21-4140 (Employment Questionnaire), sent the Veteran by the Atlanta RO, which appears to reflect the Veteran's current address.)

Additionally, the Veteran's service treatment records (STRs) reflect that he was treated during service in June 1998 for sinusitis.  In a report of May 2006 VA (fee-based) medical examination, the examiner noted the Veteran's reported history regarding sinusitis and that the condition occurred eight times a year and that each episode lasted for two weeks.  A sinus X-ray during the VA medical examination was reported as being negative.  The examiner ultimately found no disability in light of the lack of sinus pathology or symptoms on the day of examination.  

Since the May 2006 VA (fee based) examination, an August 31, 2011 VA treatment record documents a finding of acute sinusitis and that flunisolide had been ordered.  A VA treatment record dated in September 5, 2012 notes a diagnosis of sinusitis by history and that nasal spray had been prescribed for use as needed.  

In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2).  The United States Court of Appeal for Veterans Claims further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McClendon, 20 Vet. App. at 83.  

The Board notes that the Veteran is competent to report sinus symptoms.  In light of the treatment in service for sinusitis and the subsequent treatment for the apparent disorder with prescriptive medication, it would be helpful to the Board if the Veteran was scheduled for a VA examination and the examiner identify whether the Veteran does in fact suffer from recurring sinusitis and whether such disorder had it onset in service or is otherwise attributable to service.   

Finally, the Board notes that a functional loss of a joint results when ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited.  38 C.F.R. § 4.40 (2014).  When assessing a claimant's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Also, if feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id.  In Mitchell v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) reinforced the principle that: 

[When an] examiner fails to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.

25 Vet. App. 32, 44 (2011).

A review of the evidence reflects that the VA fee basis examiner in May 2006 found the Veteran's range of motion of his thoracolumbar spine to be full without neurologic impairment.  An X-ray was noted as revealing degenerative lower thoracic changes and lumbar scoliosis.  The examiner's diagnosis included subjective factors of back pain and objective factors of degenerative disc disease and scoliosis on X-ray.  

In September 2012, the Veteran underwent two VA examinations associated with his thoracic degenerative disc disease with scoliosis (as reported in disability benefits questionnaires (DBQs)).  In the first examination, the Veteran reported flare ups of pain that would make him immobile and preclude physical activity.  He would take pain pills for relief.  At its most severe, his back pain would last for a couple of days.  On examination, forward flexion of the thoracolumbar spine was reported by the examiner to be 50 degrees with objective evidence of painful motion at 35 degrees.  Following repetitive motion testing, the Veteran's forward flexion was identified as 20 degrees.  The Veteran was noted to have functional loss/functional impairment of the thoracolumbar spine to include less movement, weakened movement, excess fatigability, as well as pain on movement.  

In a later September 2012 DBQ, completed by a different VA examiner, the Veteran was reported as not having flare ups of pain.  On examination, forward flexion of the thoracolumbar spine was reported by the examiner to be 70 degrees with objective evidence of painful motion at 70 degrees.  Following repetitive motion testing, the Veteran's forward flexion was identified as 70 degrees.  The Veteran's functional loss/functional impairment of the thoracolumbar spine was noted as being less movement than normal, weakened movement, as well as pain on movement.  

On VA examination in April 2013, a DBQ reflects the Veteran's complaint of flare ups of pain (8/10), reported as being a result of usually standing more than 30 minutes.  On examination, forward flexion of the thoracolumbar spine was reported by the examiner to be 45 degrees with objective evidence of painful motion at 15 degrees.  Following repetitive motion testing, the Veteran's forward flexion was identified as 45 degrees.  The Veteran's functional loss/functional impairment of the thoracolumbar spine was noted as less movement than normal and pain on movement.  The examiner additionally commented on the discrepancy in findings of the previous September 2012 VA examinations, and that Veteran's current severity, per her examination, was moderate based on his pain levels and physical examination.  

In both the earlier September 2012 VA examination and the April 2013 VA examination, the Veteran reported flare ups of pain associated with his thoracolumbar spine.  Neither of those examiners specifically addressed DeLuca and commented on the Veteran's loss of functional ability in terms of limitation of motion.  As a result, the examination reports lack sufficient detail necessary for purposes of properly adjudicating the Veteran's claim.  In this regard, pain during flare-ups could produce a functional loss that entitles the Veteran to additional compensation based on loss in range of motion.  

Therefore, the Board is of the opinion that another orthopedic examination is warranted to evaluate the Veteran's thoracolumbar spine in order to comply with the Court's holdings in Deluca and Mitchell.  Also, if an examiner feels that requested information cannot be provided without resorting to speculation, he or she is required to explain the cause for the need to speculate (e.g., no one could respond given medical science and the known facts, or additional facts are required, or the examiner does not have the needed knowledge or training).  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Reissue to the Veteran his copy of the May 22, 2013 SSOC.  (At the time of the Board's review of the claims folders, the Veteran's address listed in VACOLS does not appear to be his correct address.  The AOJ may wish to confirm the Veteran's address with him and update VACOLS.  Otherwise, the AOJ should review a March 2014 VA Form 21-4140 (Employment Questionnaire), sent to the Veteran by the Atlanta RO, which may reflect the Veteran's most up-to-date address.)  The Veteran and his representative are encouraged to help the AOJ identify the Veteran's correct address.

2.  Request that the Veteran identify any private or VA treatment he may have received for his disabilities on appeal.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

The AOJ should also obtain the Veteran's most recent VA treatment records through the CAPRI records system dated since May 2013.  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed sinusitis.  The Veteran's claims folders, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).)

The examiner should review the Veteran's claims folders.  The examiner's review should include, in particular, the Veteran's service treatment records (STRs) (noting treatment for sinusitis in June 1998 during service-see STR packet labeled 8 of 8 in Volume #1 of the claims folders); the report of May 2006 VA examination (identifying a lack of pathology or symptoms of sinusitis); as well as VA treatment notes dated August 31, 2011 (reflecting reference to acute sinusitis) and September 5, 2012 (reflecting a diagnosis of sinusitis by history and a prescription for nasal spray).  

All pertinent pathology should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of any sinusitis symptoms.  Following an examination, the examiner should offer his or her opinion as to the medical probabilities that the Veteran suffers from recurring sinusitis and whether any such disability had its onset during military service or is otherwise related to service.  

If the examiner determines that he or she cannot provide the requested information without resorting to speculation, the examiner must provide a thorough explanation why he or she was unable to do so.

4.  Also, schedule the Veteran for a VA orthopedic examination to determine the current level of severity of his service-connected thoracic degenerative disc disease with scoliosis.  The Veteran's claims folders, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655.)

The examiner should review the Veteran's claims folders.  The examiner's review should include, in particular, the VA examination reports/DBQs dated in May 2006, September 2012 (two reports by different examiners), and April 2013.  All pertinent pathology associated with the Veteran's thoracolumbar spine should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  

The examiner should undertake range-of-motion studies of the Veteran's thoracolumbar spine and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion beyond what is shown clinically.  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)

If the examiner determines that he or she cannot provide the requested information without resorting to speculation, the examiner must provide a thorough explanation why he or she was unable to do so.

5.  Thereafter, and following any additional development deemed warranted, readjudicate the issues on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

